Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/JP2017/029389.
The after final amendment filed on March 10, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on March 10, 2021 have been fully considered and in conjunction with the Examiner’s Amendment set forth below are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   

Claim Objections
In view of the amendment of claims 10, 13, and 16, which now recite SEQ ID No:”, the objection of claims 10, 13, and 16 for the recitation of “SEQ ID NO:”, “SEQ ID No.” and/or “SEQ ID NO.:” has been withdrawn.

In view of the amendment of claims 13 and 16, which now recite “comprises”, the objection of claims 13 and 16 for the recitation of “wherein the nucleosidase comprising” instead of “wherein the nucleosidase comprises” has been withdrawn.

Claim Rejections - 35 USC § 101
In view of the Examiner’s Amendment set forth below of claim 10, claim 10 no longer reads on a product of nature.  Therefore, the rejection of claim 10 under 35 U.S.C. 101 has been withdrawn.
 
Claim Rejections - 35 USC § 112
In view of the amendment of claims 13 and 16, which now recite “culturing a microorganism comprising a nucleosidase gene”, the rejection of claims 13 and 16 and claims 14 and 17-18 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn.

Claims 10, 13, and 16 have been amended to replace the phrases “an amino acid sequence” and “a base sequence” with “the amino acid sequence” and “the base sequence”, respectively, and no longer encompass a polynucleotide encoding polypeptides having unknown structure.  Therefore, the rejections of claims 10-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and enablement requirement have been withdrawn.    

Claim Rejections - 35 USC § 102
Claims 10, 13, and 16 have been amended to replace the phrases “an amino acid sequence” and “a base sequence” with “the amino acid sequence” and “the base sequence”, respectively.  Hatanaka does not teach or suggest a polynucleotide encoding the nucleosidase having 85-100% sequence identity to SEQ ID NO:1 nor a polynucleotide encoding the nucleosidase having 88-100% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claims 10-13 and 15-17 under 35 U.S.C. 102(a)(1) as being anticipated by Hatanaka (US 6,066,484 – cited previously on form PTO-892) has been withdrawn. 

Claim 10 has been amended to replace the phrases “an amino acid sequence” and “a base sequence” with “the amino acid sequence” and “the base sequence”, respectively.  Nielsen does not teach or suggest a polynucleotide encoding the nucleosidase having 85-100% sequence identity to SEQ ID NO:1 nor a polynucleotide encoding the nucleosidase having 88-100% sequence identity to SEQ ID NO:2.  Therefore, the rejection of claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (MDYO01000001.1.  GenBank. March 2017. – form PTO-892) has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 10, 13, and 16 have been amended to replace the phrases “an amino acid sequence” and “a base sequence” with “the amino acid sequence” and “the base sequence”, respectively.  Neither Nielsen nor Hatanaka teach or suggest a withdrawn. 

Double Patenting
The provisional nonstatutory double patenting rejection is the only rejection remaining in the instant application having the earlier effective filing date.  Therefore, the provisional nonstatutory double patenting rejection against copending Application No. 16/338,711 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Armstrong on March 24, 2021.

The application has been amended as follows: 
IN THE CLAIMS:


	In claim 10, line 1,

		Replace “nucleosidase gene” with --recombinant DNA--
	
In claim 10, line 16,
	
	Replace “encoding” with --encodes--

In claim 12, line 1,

		Replace “11” with --10--

In claim 15, lines 3-4,

		Replace “a protein to be encoded by the gene” with –the nucleosidase 

encoded by the recombinant DNA--

In claim 15, line 5,

		Replace “produced protein” with –nucleosidase produced--

Cancel claims 11 and 19.

Allowable Subject Matter
Claim 10 and 12-18 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The Examiner has found no teaching or suggestion in the prior art directed to a polynucleotide encoding 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652